SMYTPI, Chief Justice.
This interference involves an automatic fire extinguisher, and, in the language of the Commissioner, the only point involved is whether Pearsons can make the claims corresponding to the counts. The three tribunals of the Patent Office held that he could. We see no reason for disturbing their conclusion. It is not palpably wrong, and therefore, under repeated decisions of this court (Greenawalt v. Dwight, 49 App. D. C. 82, 258 Fed. 982; Hopkins v. Riegger, 49 App. D. C. 188, 262 Fed. 642; Kennicott v. Caps, 49 App. D. C. 187, 262 Fed. 641; Maremont v. Olson, 49 App. D. C. 369, 265 Fed. 1009), we affirm the Commissioner’s decision.
Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the hearing and determination of this appeal in the place of -Mr. Justice ROBB.